Citation Nr: 0311859	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-01 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asthma.

(The issues of entitlement to service connection for 
bilateral pes planus, a right knee disability, claimed as 
genu varum, and a right ankle disability were the subject of 
an earlier decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in Waco, Texas.

On September 10, 2002, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  On pulmonary function testing from 1997 to 2003, FEV-1 
has been reported as 78 or greater and FEV-1/FVC has been 
reported as 79 or greater.

2.  The veteran uses an inhaler on an as needed basis less 
frequently than daily.

3.  Examining physicians have found the veteran's asthma to 
be mild in severity.


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 10 percent for asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6602 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
Board determined that a respiratory examination and pulmonary 
function tests were needed to substantiate the veteran's 
claim for a higher rating for asthma and, in a February 2003 
letter, notified the veteran that such an examination and 
tests would be scheduled.  The respiratory examination and 
pulmonary function tests were performed in March 2003.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

38 C.F.R. § 4.97, Diagnostic Code 6602 (2002), pertaining to 
bronchial asthma, provides an evaluation of 10 percent is 
warranted for: FEV-1 of 71 - to 80 - percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  An evaluation of 30 percent 
requires: FEV-1 of 56 - to 70 - percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As the veteran has appealed the initial rating 
assigned for his asthma, the Board will consider whether 
staged ratings are appropriate in his case.

Pulmonary function tests (PFTs) at a service department 
hospital in May 1997 showed the following: pre-bronchodilator 
results of FEV-1 of 92 percent of predicted and FEV-1/FVC of 
85 percent of predicted; and post-bronchodilator results of 
FEV-1 of 78 percent of predicted and FEV-1/FVC of 79 percent 
of predicted.

At a VA general medical examination in December 1997, a 
history of exercise-induced asthma was noted.  The veteran's 
current medications were Azmacort 2 puffs 2 times per day and 
a Proventil inhaler as needed.  The veteran indicated that 
the medication usually helped.  The veteran did not smoke.  
On examination, his lungs were clear to auscultation in all 
lung fields.  The pertinent diagnosis was asthma.

At a VA respiratory examination in June 2001, a history of 
exercise-induced asthma was noted.  The veteran complained of 
dyspnea on strenuous activity like steady running.  His 
baseline functional status was asymptomatic.  Attacks of 
asthma which occurred with strenuous activity subsided with 
use of an Albuterol inhaler.  On examination, his lungs were 
clear, without dyspnea.  The diagnosis was exercise-induced 
bronchial asthma, mild.

VA PFTs in June 2001 showed FEV-1 of 90 percent of predicted.  
A result for FEV-1/FVC was not reported.

At a VA respiratory examination in March 2003, the veteran 
indicated that he did not usually see his primary care 
physician for his asthma and he required only the use of 
Primatene or another over-the-counter inhaler on an as needed 
basis.  He stated that he had attacks of asthma once or twice 
a week triggered by increased exertional activity or by 
changes in the weather such as cold temperatures.  On 
examination, his lungs were clear to auscultation and his 
respiratory rate was 20.  PFTs showed FEV-1 of 88 percent of 
predicted and FEV-1/FVC of 79 percent of predicted.  His 
spirometry results were considered to be normal.  A chest X-
ray was within normal limits.  The diagnosis was history of 
asthma, mild, intermittent according to his history, with a 
normal spirometry.

Upon consideration of the evidence of record, the Board notes 
that, on none of the veteran's PFTs since 1997 has FEV-1 been 
reported as 70 or less and on none of his PFTs since 1997 has 
FEV-1/FVC been reported as 70 or less.  The veteran uses 
over-the-counter inhalers on an as needed basis to relieve 
attacks of asthma, which are primarily precipitated by 
strenuous exercise.  He thus does not require daily 
inhalational or oral bronchodilator therapy and he has not 
been taking inhalational anti-inflammatory medication.  The 
schedular requirements for an evaluation of 30 percent for 
asthma are thus not met, and entitlement to an evaluation in 
excess of 10 percent for any period of time during the appeal 
period is not established.  See 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2002); Fenderson, supra.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's asthma is not so exceptional or unusual as 
to render impractical the application of regular schedular 
standards.  The Board notes that frequent hospitalizations or 
marked interference with employment by reason of 
symptomatology of asthma have not been shown.  A referral for 
an evaluation on an extraschedular basis is thus not 
warranted. The Board is, therefore, not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
asthma is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

